Citation Nr: 1232091	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  10-49 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received with respect to reopening a claim of service connection for a lumbar spine disorder.

2.  Entitlement to service connection for left drop foot, to include as secondary to lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1981 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah, which denied service connection for the above noted disorders.  The Veteran timely appealed that decision.

In July 2011, the Veteran and his spouse testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for left drop foot is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The November 2006 rating decision that denied service connection for lumbar 
spine disorder is final.

2.  The evidence received since the November 2006 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for a lumbar spine disorder, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran is currently diagnosed with lumbar spine degenerative disc disease.

4.  The record reflects that the Veteran was treated in service in March 1991, at which time he was diagnosed with lumbar spine strain.

5.  The Veteran is highly competent, credible and probative with regards to his statements that he has had chronic and continuous symptomatology since that injury in service, to include self-medication of that condition; the Veteran's spouse corroborates the Veteran's statements.

6.  The medical evidence of record is at least in equipoise as whether a current lumbar spine disorder is related to active service, to include the 1991 injury.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of entitlement to service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The criteria for service connection for a lumbar spine disorder have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for a lumbar spine disorder.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed, within one year of the notice of the decision; or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The Veteran's original claim for service connection for a lumbar spine disorder was denied in a rating decision issued in November 2006.  The Veteran submitted a claim to reopen service connection for a lumbar spine disorder in February 2009.  As no new and material evidence was received within the appeal period following the November 2006 rating decision, the November 2006 decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Incidentally, no new official department records were associated with the claims file since the November 2006 rating decision.  See 38 C.F.R. § 3.156(c).  Moreover, the Veteran was appropriately notified of the November 2006 rating decision, and no notice of disagreement was received within one year of such notification.  Accordingly, that rating decision is considered final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  Therefore, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

In the Veteran's July 2011 hearing, he stated that he injured his back in service when he slipped down a flight of stairs aboard a naval vessel while running down the flight deck to get an IFF coder for airplanes from the shop.  He indicated he grabbed the handrail, slipped and bounced down the stairs on his back.  He stated that he had pain beginning at that time, but that he finished his duty shift.  He later could not get up after he lay down and eventually went to sick call for lower back pain.  They treated him with Tylenol and heating pads and he was returned to duty.  He stated that since that time, he has self-medicated his back pain.  The Veteran's spouse corroborated that since he came back from that deployment he has had a labored walk and has complained of back pain and other lower back symptomatology.

The Board finds that the above constitutes new and material evidence, as it relates directly to whether the Veteran's lumbar spine disorder is related to active service.  It additionally provides more information surrounding the etiology of the Veteran's claimed lumbar spine disorder.  Finally, this evidence raises a reasonable possibility of substantiating the claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.  

The Board must next consider the reopened claim on the merits.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

As noted above, the Veteran and his spouse stated in both their hearing testimony and in statements, that he hurt his back during service when he slipped and fell down a flight of stairs.  He stated that he got up and kept working, but that later the pain made it so that he could not stand up after laying down.  He went to sick call where he was treated with Tylenol and heating pads.  He noted that since that time he has had back pain.  The Veteran's spouse corroborated that since the Veteran returned from that deployment aboard a naval vessel, he has had a labored walk, back pain and other lumbar spine symptomatology.  

Review of the Veteran's service treatment records confirms that in March 1991 he was seen for lower back pain and diagnosed with a lower back strain at that time.  The Veteran does not have any other treatment in service following that incident.  On his separation examination in September 1994, the Veteran's spine was determined to be normal, though he reported recurrent back pain at that time.  The doctor noted that the Veteran had low back pain, without pain at the present time, and he was not considered disabled.
Between 1994 and 2009, there is no evidence of any treatment for his lumbar spine disorder.  However, in 2009, the Veteran began seeking private treatment for that condition.  He underwent a computed tomography (CT) scan of his lumbar spine in January 2009, which demonstrated a moderate compression fracture of the L1 of indeterminate age with some degenerative changes of L4-5 and L5-S1.

An April 2010 examination by Dr. J.A.D., D.O., demonstrates that the Veteran had a lumbar compression fracture due to a 1991 injury while in the Navy involving L1 as well as lumbar degenerative disc disease related to the 1991 injury in the Navy.  In that report, the Veteran reported that he has had no change in symptoms since his onset, and that he has had symptoms for over 10 years.  The Veteran reported that the onset of symptoms occurred gradually after an injury in 1991 while in the Navy, when he slipped and fell down stairs on a catwalk and injured his lower back.  He noted that he reported to sick bay and was told to rest for a bit before being returned to duty.

The Veteran underwent a VA examination in December 2009, during which he was diagnosed with degenerative changes of the lumbar spine.  The examiner at that time noted that he could find no treatment in service for lumbar spine pain.  The Board notes that a March 1991 treatment record clearly exists.  Thus, the Board gives this opinion no probative value or credibility.

However, that examiner re-examined the claims file in November 2011 and rendered an extensively detailed opinion, during which he noted the March 1991 treatment note, the September 1994 separation examination, noted the Veteran's lay evidence regarding a fall in service in March 1991, and noted several of the Veteran's private treatment records from 2009 and 2010, particularly Dr. J.A.D.'s April 2010 report.  After extensively detailing the evidence he found in the claims file, he reiterated from his December 2009 examination report that he found the Veteran's lay evidence to be particularly sincere and credible.  He noted that in some of the Veteran's private treatment records he noted a history of onset of lower back pain for only a week and a half and also noted that the Veteran did not have any osteoporosis, which led him to believe that the compression fracture was traumatic in nature; though, he noted that once a compression fracture healed it does not commonly cause chronic pain.  He noted that the Veteran did not have indications of chronic disability prior to 2009, from the time he left service in 1994 to January 2009; he also noted that it was interesting that the Veteran had an injury in 1991, but did not have any further complications from 1991 to 1994 when he left service.  The examiner noted that the Veteran was not shown to have any further ongoing symptoms at discharge from service.  He finally concluded that the arguments for and against a decision that the Veteran's current lumbar spine disorder was related to service weighed against such a finding.  He indicated that while the Veteran was credible and sincere, the medical records did not corroborate or favor a decision to connect these two items.  Thus, he opined that the Veteran's current lumbar degenerative disc disease are not at least as likely as not related to injury in service dated 1991.

On the basis of the foregoing, the Board finds that service connection for a lumbar spine disorder is warranted.  Specifically, the Board notes that the Veteran has been currently diagnosed with lumbar spine degenerative disc disease, though such was not diagnosed within one year of discharge from service.  Thus, the first element of service connection has been met; though, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 3.309.  However, the Veteran may still establish service connection under other service connection principles.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Turning to the evidence of record, the Board finds that the second element of service connection has been met.  In March 1991, the Veteran's service treatment records clearly documents treatment for lumbar spine pain and a diagnosis of a lumbar spine strain.  The Veteran has competently and credibly stated that such injury was due to a slip-and-fall accident when he was running on deck to go get an IFF coder for airplanes and fell down stairs on a catwalk.  The Board finds that such a fall is a type of injury that would occur within the types, places and circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(b) (West 2002).  Thus, the Board concedes that the second element of service connection has been met.

The Board additionally notes that the Veteran's lay testimony is competent and credible in this case; the Board notes the consistency of the Veteran's statements regarding his injury in service and that he essentially self-medicated his chronic and continuous symptoms since that injury, to include throughout the balance of his service and then after service until finally seeking treatment in 2009.  The Veteran's spouse is also competent and credible in her statements that since the Veteran returned from the deployment that included the March 1991 injury, the Veteran has complained of lower back pain and other symptomatology, including having a labored walk due to his back.

Moreover, the Board finds that the medical evidence regarding nexus evidence is, at the very least, in relative equipoise.  The Board notes Dr. J.A.D.'s opinion that the Veteran's lumbar spine disorder is a result of the Veteran's 1991 injury.  In contrast, the November 2011 examiner's opinion weighed the Veteran's statements and Dr. J.A.D.'s opinion against the lack of any contemporaneous medical evidence from 1991 to 2009 and found that lack to be more persuasive for a negative opinion.  

In this case, because the Board finds the Veteran to be highly competent, credible, and probative-as does the VA examiner, as he noted several times in his two VA examination report-the Board finds that service connection for a lumbar spine disorder is warranted on the basis of both equipoise regarding the nexus evidence as well as continuity of symptomatology.  In short, the Board finds the Veteran's lay evidence regarding continuity of symptomatology, particularly regarding self-medication of his lumbar spine symptoms, to be highly competent, credible, and probative.  Such evidence additionally accounts for the lack of contemporaneous evidence on which the negative VA opinion mostly grounds the rationale of its opinion.  In light of that, the Board finds that the benefit of the doubt lies with the Veteran in this case, and therefore, service connection for a lumbar spine disorder is warranted.  See 38 C.F.R. §§ 3.102, 3.303(b), (d).  In reaching the above conclusion, the Board has appropriate applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

Service connection for a lumbar spine disorder is granted.


REMAND

The Board notes that the Veteran's private physician, Dr. J.A.D., D.O., diagnosed the Veteran with a herniated nucleus pulpous of the lumbar spine in April 2010 based on a left foot paresis and mild foot drop.  The VA examiner opinions from December 2009 and November 2010 note that the Veteran's left foot issues are not related to service, but do not discuss any relationship to the Veteran's lumbar spine disorder which the Board has service connected above.  Accordingly, the Board finds that a remand is necessary in order to obtain an opinion as to secondary service connection.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall ask the Veteran to identify any VA or private treatment that he may have had for lumbar spine and left foot issues, which are not already of record, including any ongoing private treatment with Dr. J.A.D.  After securing the necessary release forms, attempt to obtain and associate those identified treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

2.  The RO/AMC shall schedule the Veteran for a VA examination to determine whether any current left foot disorder is related to service or to his service-connected lumbar spine disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify any left foot disorders found, including any neurologic condition thereof, such as left drop foot.  The examiner is directed to opine whether any left foot disorders found on examination is at least as likely as not manifested as a result of the Veteran's active service, to include the fall on his back during service and any left foot pain which resulted therefrom.  

The examiner is also directed to opine as to whether the Veteran's left foot disorder was either (a) caused by, or (b) is aggravated (i.e., made permanently worse beyond the normal progression of that disease) by his service-connected lumbar spine disability.

If aggravation is found, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

In rendering the opinions, the examiner must acknowledge the competent reports of the Veteran and his spouse as to the onset and continuity of symptomatology.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


